Citation Nr: 9923158	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.   99-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.   He died in February 1998.   The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.   38 U.S.C.A.  § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The preliminary question before the Board is whether the 
appellant has submitted a well-grounded claim as required by 
38 U.S.C.A.  § 5107(a).  If she has not, her claim must be 
denied, and no further development may be taken.  Id.  In 
this respect, the United States Court of Appeals for Veterans 
Claims has held that a well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence; a mere allegation 
is not sufficient.  Tirpak v. Derwinski, 2 Vet.  App.  609 
(1992).  In cases which the determinative issue is one 
involving medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).
 
The law provides that a claimant for dependency and indemnity 
compensation benefits is entitled to service connection for 
the cause of the veteran's death if a disability of service 
origin caused, hastened or substantially and materially 
contributed to the death.  38 U.S.C.A. § 1310(b) (West 1991); 
38 C.F.R. § 3.312 (1998).  Accordingly, to satisfy her burden 
of submitting a well grounded claim, the appellant must show 
through competent medical evidence that a nexus exists 
between the cause of the veteran's death and his military 
service.

Alternatively, 38 U.S.C.A. § 1318 (West 1991) provides that 
benefits shall be paid to a surviving spouse as if the 
veteran's death were service-connected when the deceased 
veteran was in receipt of or for any reason, including 
correction of a rating after his death based on clear and 
unmistakable error, was entitled to receive compensation at 
the time of death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death. 

The death certificate reveals that the veteran died in 
February 1998 as the result of chronic obstructive pulmonary 
disease.  Coal worker's pneumonosis was listed as a condition 
contributing to but not resulting in death.  An autopsy was 
not performed.  

At the time of his death the veteran was service connected 
for residuals of shell fragment wounds to include moderately 
severe abdominal adhesions, residuals of an operative 
procedure secondary to lower wounds, and severe Muscle Group 
XIX damage with severe peritoneal adhesions, evaluated as 50 
percent disabling.  He was also service connected for 
moderate residuals of a pleural cavity injury, to include a 
lacerated right lung and diaphragm due to a shell fragment, 
for a penetrating shell fragment wound with muscle damage to 
Muscle Group XXI, and a moderately severe pleural cavity 
injury, evaluated as 40 percent disabling.  A combined 
evaluation of 70 percent had been in effect since August 
1948.  38 C.F.R. § 4.25 (1998).

The appellant contends that the veteran's service connected 
disorders were significant contributing factors to the cause 
of his death, and that additional development is warranted on 
this matter.  She further argues that the veteran should have 
been evaluated as 100 percent disabled for many years prior 
to his death.  

While the Board appreciates the appellant's sincerely held 
belief that the veteran's service connected disorders were a 
significant contributing factor to the cause of his death, a 
careful review of the claims folder reveals no competent 
evidence supporting this assertion.  That is, no health care 
or other trained medical professional has offered an opinion 
linking the cause of the veteran's demise to either his 
military service or his service connected disorders.  
Likewise no scientific evidence has been proffered in support 
this contention.  Rather, the only evidence supporting the 
assertion is the opinion offered by the appellant herself.  
The appellant, however, as a lay person is not competent to 
offer an opinion which requires specialized medical training.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, her 
opinion is insufficient to ground this claim.  Accordingly, 
in the absence of competent evidence linking the cause of the 
veteran's death to either service or a service connected 
disorder, this claim must be denied as not well grounded.

In reaching this decision the Board notes that the appellant 
contends that the veteran should have been rated as 100 
percent disabled for many years prior to his death.  Such a 
question, however, involves an allegation of clear and 
unmistakable error which has yet to be adjudicated by the RO.  
Moreover, at currently presented the appellant's argument 
goes to how the evidence was weighed by the RO, and such an 
argument can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Accordingly, no further action is in order.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
her.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence linking the cause of the veteran's death to either 
service or a service connected disorder, the Board views its 
discussion above sufficient to inform the appellant of the 
elements necessary to complete her application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER
 
Service connection for the cause of the veteran's death is 
denied.


		
	DEREK R.  BROWN
	Member, Board of Veterans' Appeals



 

